USDC IN/ND case 3:20-cv-00343-RLM-MGG document 14 filed 07/07/20 page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

KYLE F. WILLIAMS,                 )
                                  )
    Plaintiff,                    )
                                  )
    v.                            ) Case No.: 3:20-CV-00343-RLM-MGG
                                  )
NORFOLK SOUTHERN RAILWAY COMPANY, )
                                  )
    Defendant.                    )

                         NOTICE OF SELECTION OF MEDIATOR

       Plaintiff, Kyle F. Williams, and Defendant, Norfolk Southern Railway Company, both by

counsel, notify the Court, pursuant to the Court’s Order dated July 6, 2020, that the parties have

agreed on a mediator in this case. The parties have agreed on Pete Schroeder, Norris Choplin

Schroeder, LLP, 101 West Ohio Street, Ninth Floor, Indianapolis, IN 46204, as a mediator.



/s/ Benjamin J. Wilensky                      /s/ Heather L. Emenhiser
Benjamin J. Wilensky                          John C. Duffey (Atty No. 4756-79)
Arvin J. Pearlman                             Heather L Emenhiser (Atty No. 22477-06-A)
Sommers Schwartz, P.C.                        Stuart & Branigin LLP
One Towne Square, 17th Floor                  300 Main Street, Suite 900
Southfield, MI 48076                          P.O. Box 1010
(T) 248-355-0300                              Lafayette, IN 47902-1010
(F) 248-356-0001                              (T) 765-423-1561
BWilensky@sommerspc.com                       (F) 765-742-8175
apearlman@sommerspc.com                       jcd@stuartlaw.com
Attorneys for Kyle F. Williams                hle@stuartlaw.com
                                              Attorneys for Norfolk Southern Railway Company



#1309497
